Citation Nr: 0200196	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  00-22 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease with 
jugular venous distention.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for hypertension and heart disease with jugular 
venous distention.

The record shows that the veteran was scheduled to testify at 
a videoconference hearing before the undersigned in December 
2001, but he failed to report for the hearing.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings pertaining to hypertension or heart disease.

2.  Hypertension was initially manifested many years after 
service, and there is no clinical evidence to link it to 
service.

3.  Heart disease with jugular venous distention was not 
present during service or for many years thereafter, and has 
not been shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

2.  Heart disease with jugular venous distention was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the information and 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Since these legislative changes serve 
to eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any additional medical records that could be 
obtained.  The RO has obtained the veteran's VA medical 
treatment records.  There is no indication that there are 
additional records that could be obtained.  

The record discloses that the July 1999 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claims.  The October 2000 statement of the case 
and the April 2001 supplemental statement of the case 
provided the veteran with the applicable criteria for service 
connection.  These notification letters were sent to the 
veteran's latest address of record, and correspondence copies 
were 

mailed to the veteran's accredited representative, The 
American Legion.  In addition, the Board notes that in a 
letter dated in February 2001, the RO advised the veteran of 
the provisions of the Veterans Claims Assistance Act.  He was 
informed of the evidence that would be necessary to support 
his claim.  These notifications were not returned by the 
United States Postal Service as undeliverable, see Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by the VA)), and thus the Board 
concludes that the veteran, and his representative, have 
received these determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

On the enlistment examination in August 1972, a clinical 
evaluation of the heart and vascular system was normal.  
Blood pressure was 138/84.  A separation examination was 
conducted in 1974.  The heart and vascular system were 
clinically normal.  His blood pressure reading was 122/80.

The veteran was afforded a general medical examination by the 
VA in January 1979.  An examination of the cardiovascular 
system revealed good heart sounds.  No murmurs were audible.  
The heart rhythm was regular, and all peripheral pulsations 
were present and adequate, bilaterally.  A chest X-ray study 
disclosed that heart size and contour were within normal 
limits.  There was no diagnosis referable to the 
cardiovascular system.

The veteran was admitted to a VA hospital in March 1997.  The 
pertinent diagnoses were cardiomyopathy and hypertension.

A clinical record dated in April 1997 shows that the veteran 
was admitted to a VA hospital the previous month for acute 
distress with acute shortness of breath.  It was noted that 
he was tachycardic with positive jugular venous distention.  
It was stated in the clinical record that the cardiomyopathy 
was secondary to his uncontrolled hypertension, and that the 
tachycardia was secondary to heart failure.  It was also 
reported that Muga Scan findings included biventricular 
dysfunction.

A cardiac perfusion study by the VA in May 1997 revealed 
partially reversible moderate ischemia involving the apical 
and inferior walls of the left ventricle and left ventricular 
dilation.  

The veteran was hospitalized by the VA in July 1997.  A 
history of hypertension was noted.  During the 
hospitalization, a cardiac catheterization was performed, and 
the assessments were one vessel coronary artery disease, 
severe left ventricular dysfunction and mild mitral 
regurgitation.

The veteran was examined by the VA in August 1997.  He stated 
that he was first noted to have high blood pressure at a VA 
facility when he was twenty years old.  He related that he 
had never been treated until he was admitted to the VA 
hospital in March 1997, at which time he was noted to have 
uncontrolled hypertension.  Following an examination, the 
pertinent diagnoses were hypertension with ischemic heart 
disease and cardiomyopathy, secondary to hypertension.

On VA hospitalization in March 1999, it was noted that the 
veteran presented with a history of myocardial infarction, 
coronary artery disease and hypertension.  During the 
hospitalization, he underwent coronary artery bypass graft 
surgery.  

Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The veteran asserts that he has had a heart condition since 
birth and that it was aggravated by service.  He points out 
that his mother died of congestive heart failure.  He claims 
that he had a heart attack in service when he was stationed 
in Germany.  The fact remains, however, that the service 
medical records are completely negative for complaints or 
findings of any cardiovascular disease.  In this regard, the 
Board emphasizes that there were no clinical abnormalities of 
the heart on the separation examination in 1974, and his 
blood pressure was normal at that time.  It is also 
significant to note that there were no signs of 
cardiovascular disease when the veteran was examined by the 
VA in January 1979.  Moreover, while a medical history was 
taken, the veteran did not mention any cardiovascular 
complaints.  This renders the veteran's claim that he had a 
heart attack in service and hypertension shortly after 
service less credible.  The clinical record fails to support 
his allegations.  The initial clinical evidence of heart 
disease was in 1997, approximately twenty three years 
following the veteran's separation from service.  

The Board finds that the clinical evidence of record is of 
greater probative value than the veteran's assertions 
regarding the onset of hypertension and heart disease.  The 
veteran's allegations are not supported by the clinical 
record which shows that hypertension and heart disease were 
first manifested many years after service, and have not been 
clinically related to service.  The Board concludes that the 
weight of the evidence is against the claims for service 
connection for hypertension and heart disease with jugular 
venous distention.  



ORDER

Service connection for hypertension is denied.

Service connection for heart disease with jugular venous 
distention is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

